791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MORRIS MAY, Petitionerv.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; OHIO CIVIL RIGHTSCOMMISSION, Respondents.
86-3106
United States Court of Appeals, Sixth Circuit.
4/11/86

APPEAL DISMISSED
E.E.O.C.
ORDER
BEFORE:  KEITH, MARTIN and GUY, Circuit Judges.


1
This petition is before the Court on various motions.  May requests in forma pauperis status for his petition.  The EEOC opposes the motion.  The EEOC has also filed a motion to dismiss the petition as frivolous and to award damages.  May has filed replies to the EEOC's opposition and motion.


2
May's petition requests review of the EEOC's 'no reasonable cause' determination in his employment discrimination case.  May has filed five previous petitions in this Court which requested review of similar orders.  This Court has dismissed those petitions because they were not taken from final orders of the EEOC.  42 U.S.C. Sec. 2000e-5(b); Georator Corp. v. Equal Employment Opportunity Commission, 592 F.2d 765, 767-68 (4th Cir. 1979).  In Case Nos. 85-3686 and 3742, this Court gave notice to May that these appeals were frivolous and that any further petition raising the same issue could subject May to liability for double costs and damages.


3
This petition, because it raises the same issue as the previous petitions, is frivolous.  In order to deter May from filing further meritless petitions on this issue, we will award double costs and damages to the EEOC.  The EEOC has also requested an order forbidding May to file any further petitions for review of orders such as this without paying the filing fee.  We decline to enter such an order, but we wish to make it clear to May that litigation on this issue is over.


4
The motion for in forma pauperis status is denied.  The appeal is dismissed as frivolous under Rule 9(d)(2), Rules of the Sixth Circuit.  The EEOC is awarded double costs and $50.00 damages.